UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):May 9, 2013 AEROCENTURY CORP. (Exact name of registrant as specified in its charter) Delaware 94-3263974 (State or Other Jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1440 Chapin Avenue, Suite 310 Burlingame, CA (Address of principal executive offices) (Zip Code) (650)-340-1888 Registrant’s telephone number, including area code: Not Applicable Former Name or Former Address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On May 9, 2013, the following matters were voted upon and approved by the Company’s stockholders at the Company’s Annual Meeting of Stockholders; the election oftwo members to the Board of Directors; the approval, in a non-binding vote, of the compensation of the Company's named executive officers as disclosed in the Proxy Statement; the proposal to recommend, by non-binding vote, a frequency for future advisory votes on executive compensation; and the ratification of the appointment ofBDO USA, LLPas the Company’s independent registered public accounting firm. The following is a summary of the voting results for each matter presented to the stockholders: 1. Election of Directors: Nominee Votesfor Votes Withheld Broker Non-votes Neal D. Crispin 88,177 Evan M. Wallach Messrs. Crispin and Wallach wereeach re-elected to serve a three-year term expiring at the 2016 Annual Meeting of Stockholders of the Company. 2. Non-binding Advisory Vote Approving the Compensation of the Company's Named Executive Officers as Disclosed in the Proxy Statement: Votes For Votes Against Votes Abstained Broker Non-Votes 14,579 3. Non-binding Advisory Vote on Frequency of Advisory Vote on Executive Officer Compensation; One Year Two Years Three Years Abstain Broker Non-Votes 4,596 4. Ratification of the Appointment ofBDO USA, LLPas the Company’s Independent Registered Public Accounting Firm; Votes For Votes Against Abstain
